Exhibit 10.20

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT
(Assignment of Pledged Securities)

 

made by

UNIVERSAL COMPRESSION INTERNATIONAL INC.,

ENTERRA COMPRESSION INVESTMENT COMPANY,

UNIVERSAL COMPRESSION SERVICES, LLC,

UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC.,

UCI GP LP LLC, and

UCO GP, LLC,
as Pledgors

 

to

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent

 

Effective as of October 20, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

ARTICLE 1

 

 

 

 

Security Interest

 

 

 

 

 

 

 

Section 1.01

 

Pledge

 

2

Section 1.02

 

Collateral

 

2

Section 1.03

 

No Subrogation

 

3

Section 1.04

 

Amendments, Etc. with respect to the Obligations

 

3

Section 1.05

 

Waivers

 

4

Section 1.06

 

Pledge Absolute and Unconditional

 

4

Section 1.07

 

Reinstatement

 

6

 

 

 

 

 

 

 

ARTICLE 2

 

 

 

 

Definitions

 

 

 

 

 

 

 

Section 2.01

 

Terms Defined Above

 

6

Section 2.02

 

Certain Definitions

 

6

Section 2.03

 

Credit Agreement Terms

 

8

Section 2.04

 

Section References

 

8

 

 

 

 

 

 

 

ARTICLE 3

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

 

Section 3.01

 

Ownership of Collateral; Encumbrances

 

8

Section 3.02

 

No Required Consent

 

8

Section 3.03

 

Pledged Securities

 

8

Section 3.04

 

First Priority Security Interest

 

8

Section 3.05

 

Collateral

 

9

Section 3.06

 

Pledgor’s Location

 

9

Section 3.07

 

Benefit to the Pledgor

 

9

 

 

 

 

 

 

 

ARTICLE 4

 

 

 

 

Covenants and Agreements

 

 

 

 

 

 

 

Section 4.01

 

Covenants in Credit Agreement

 

9

Section 4.02

 

Maintenance of Perfected Security Interest; Further Documentation

 

9

Section 4.03

 

Changes in Locations, Name, Etc

 

10

Section 4.04

 

Pledged Securities

 

10

Section 4.05

 

Certain Liabilities

 

11

Section 4.06

 

Article 8 of the UCC

 

12

 

 

 

 

 

 

 

ARTICLE 5

 

 

 

 

Remedial Provisions

 

 

 

 

 

 

 

Section 5.01

 

UCC and Other Remedies

 

12

Section 5.02

 

Pledged Securities

 

13

 

i


--------------------------------------------------------------------------------


 

Section 5.03

 

Private Sales of Pledged Securities

 

15

Section 5.04

 

Non-Judicial Enforcement

 

15

 

 

 

 

 

 

 

ARTICLE 6

 

 

 

 

The Administrative Agent

 

 

 

 

 

 

 

Section 6.01

 

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

 

15

Section 6.02

 

Duty of Administrative Agent

 

17

Section 6.03

 

Filing of Financing Statements

 

18

Section 6.04

 

Authority of Administrative Agent

 

18

 

 

 

 

 

 

 

ARTICLE 7

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

Section 7.01

 

Waiver

 

18

Section 7.02

 

Notices

 

18

Section 7.03

 

Amendments in Writing

 

18

Section 7.04

 

Successors and Assigns

 

18

Section 7.05

 

Survival; Revival; Reinstatement

 

19

Section 7.06

 

Counterparts; Effectiveness; Conflicts

 

19

Section 7.07

 

Severability

 

20

Section 7.08

 

Governing Law; Submission to Jurisdiction

 

20

Section 7.09

 

Headings

 

21

Section 7.10

 

Acknowledgments

 

21

Section 7.11

 

Additional Pledgors and Pledgors

 

22

Section 7.12

 

Releases

 

22

Section 7.13

 

Acceptance

 

23

 

 

ANNEXES:

I                                            Form of Assumption Agreement

II                                        Form of Supplement

 

SCHEDULES:

1                                          Notice Addresses of Pledgors

2                                          Description of Pledged Securities

3                                          Filings and Other Actions Required to
Perfect Security Interests

4                                          Location of Jurisdiction of
Organization and Chief Executive Office

ii


--------------------------------------------------------------------------------


PLEDGE AND SECURITY AGREEMENT

(Assignment of Pledged Securities)

This PLEDGE AND SECURITY AGREEMENT, dated as of October 20, 2006, is made by
UNIVERSAL COMPRESSION INTERNATIONAL, INC., a Delaware corporation, ENTERRA
COMPRESSION INVESTMENT COMPANY, a Delaware corporation, UNIVERSAL COMPRESSION
SERVICES, LLC, a Delaware limited liability company, UNIVERSAL COMPRESSION
CANADIAN HOLDINGS, INC., a Delaware corporation, UCI GP LP LLC, a Delaware
limited liability company and UCO GP, LLC, a Delaware limited liability company
with principal offices at 4444 Brittmoore Road, Houston, Texas 77041 (the
“Pledgors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, with offices at
301 South College Street, Charlotte, North Carolina 28288, as Administrative
Agent (in such capacity, the “US Administrative Agent”) for itself and the
lenders and other financial institutions (the “Lenders”) from time to time party
to the Senior Secured Credit Agreement dated of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Compression, Inc., a Texas corporation (“UCI”), and Universal
Compression Holdings, Inc., a Delaware corporation (“Holdings” and together with
UCI, the “US Borrowers”), UC Canadian Partnership Holdings Company, a Nova
Scotia unlimited liability company (“UC Canadian Holdings”), and Universal
Compression Canada, Limited Partnership, a Nova Scotia limited partnership
(“Universal Canada” and together with UC Canadian Partnership, the “Canadian
Borrowers” and together with the US Borrowers, the “Borrowers”), the US
Administrative Agent, Wachovia Capital Finance Corporation (Canada), as Canadian
Administrative Agent, Deutsche Bank Trust Company Americas, as Syndication
Agent, Wachovia Capital Markets, LLC and Deutsche Bank Securities Inc., as the
Joint Lead Arrangers and Joint Lead Book Runners, and each of the other Agents
and Lenders party thereto.

R E C I T A L S

A.                                   The Borrowers have requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrowers.

B.                                     The Lenders have agreed to make such
loans and extensions of credit subject to the terms and conditions of the Credit
Agreement.

C.                                     It is a condition precedent and a
continuing covenant to the obligation of the Lenders to make their loans and
extensions of credit to the Borrowers under the Credit Agreement that the
Pledgors shall have executed and delivered this Agreement to the US
Administrative Agent for the ratable benefit of the Lenders.

D.                                    NOW, THEREFORE, in consideration of the
premises and to induce the US Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, the parties hereto agree as
follows:

1


--------------------------------------------------------------------------------


ARTICLE 1
Security Interest

Section 1.01                                Pledge.  Each Pledgor hereby
pledges, assigns transfers and grants to the US Administrative Agent for the
ratable benefit of the Secured Creditors a security interest in and right of
set-off against all of the Pledgor’s rights, whether now owned or hereafter
acquired, in and to the assets referred to in Section 1.02 (the “Collateral”) to
secure the prompt payment and performance of the “Obligations” (as defined in
Section 2.02) and the performance by such Pledgor of this Agreement.

Section 1.02                                Collateral.

(a)                                  The Collateral consists of the “Pledged
Securities” which means: (a) the certificated Capital Stock and the limited
partnership interests and general partnership interests in UCO General Partner,
LP all as described or referred to in Schedule 2 (as the same may be
supplemented from time to time pursuant to a Supplement in substantially the
form of Annex II); and (b) (i) the certificates or instruments, if any,
representing such certificated Capital Stock and interests, (ii) all dividends
(cash, certificated Capital Stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and all other rights and Property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such securities and interests, (iii) all replacements, additions
to and substitutions for any of the Property referred to in this definition,
including, without limitation, claims against third parties, (iv) the proceeds,
interest, profits and other income of or on any of the Property referred to in
this definition, (v) all security entitlements in respect of any of the
foregoing, if any and (vi) all books and records relating to any of the Property
referred to in this definition.

(b)                                       It is expressly contemplated that
additional Property may from time to time be pledged, assigned or granted to the
US Administrative Agent as additional security for the Obligations, and the term
“Collateral” as used herein shall be deemed for all purposes hereof to include
all such additional Property, together with all other Property of the types
described above related thereto; provided, however, that in no event shall the
term “Collateral” include more than 65% of the issued and outstanding shares of
Capital Stock of any Foreign Subsidiary.  All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the US Administrative Agent or a Person designated by the US
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, and accompanied by any required transfer tax stamps to effect the pledge
of the Pledged Securities to the US Administrative Agent.  Notwithstanding the
preceding sentence, at the US Administrative Agent’s discretion, all Pledged
Securities must be delivered or transferred in such manner as to permit the US
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8.303 of the UCC (if the US Administrative Agent
otherwise qualifies as a protected purchaser). During the continuance of an
Event of Default, the US Administrative Agent shall have the

2


--------------------------------------------------------------------------------


right, at any time in its discretion and without notice, to transfer to or to
register in the name of the US Administrative Agent or any of its nominees any
or all of the Pledged Securities, subject only to the revocable rights specified
in Section 5.03.  In addition, during the continuance of an Event of Default,
the US Administrative Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Securities for
certificates or instruments of smaller or larger denominations.

Section 1.03                                No Subrogation.  Notwithstanding any
payment made by any Pledgor hereunder or any set-off or application of funds of
any Pledgor by any Secured Creditor, no Pledgor shall be entitled to be
subrogated to any of the rights of any Secured Creditor against any Borrower or
any other Pledgor or any collateral security or pledge or guarantee or right of
offset held by any Secured Creditor for the payment of the Obligations, nor
shall any Pledgor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from any Borrower or any other
Pledgor in respect of payments made by such Pledgor hereunder, until all amounts
owing to the Secured Creditors on account of the Obligations are irrevocably and
indefeasibly paid in full in cash, no Letter of Credit is outstanding (except
for Letters of Credit secured by cash collateral as permitted in Section
2.01(b)(iii) of the Credit Agreement) and all of the Aggregate Commitments are
terminated.  If any amount shall be paid to any Pledgor on account of such
subrogation rights at any time when all of the Obligations shall not have been
irrevocably and indefeasibly paid in full in cash, any Letter of Credit is
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.01(b)(iii) of the Credit Agreement) or any of the
Aggregate Commitments are in effect, such amount shall be held by such Pledgor
in trust for the Secured Creditors, and shall, forthwith upon receipt by such
Pledgor, be turned over to the US Administrative Agent in the exact form
received by such Pledgor (duly indorsed by such Pledgor to the US Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in accordance with Section 11.02(c) of the Credit Agreement.

Section 1.04                                Amendments, Etc. with respect to the
Obligations.  Each Pledgor shall remain obligated hereunder, and such Pledgor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Pledgor and
without notice to, demand upon or further assent by any Pledgor (which notice,
demand and assent requirements are hereby expressly waived by such Pledgor), (a)
any demand for payment of any of the Obligations made by any Secured Creditor
may be rescinded by such Secured Creditor or otherwise and any of the
Obligations continued; (b) the Obligations, the liability of any other Person
upon or for any part thereof or any collateral security or pledge or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, any Secured Creditor; (c) any Secured
Document may be amended, modified, supplemented or terminated, in whole or in
part, as the Secured Creditors may deem advisable from time to time; (d) any
collateral security, pledge, guarantee or right of offset at any time held by
any Secured Creditor for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released; (e) any additional guarantors, makers or
endorsers of the Obligations may from time to time be obligated on the
Obligations or any additional security or collateral for the payment and

3


--------------------------------------------------------------------------------


performance of the Obligations may from time to time secure the Obligations; and
(f) any other event shall occur which constitutes a defense or release of
sureties generally.  No Secured Creditor shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for the pledge contained in this ARTICLE I or any Property
subject thereto.

Section 1.05                                Waivers.  Each Pledgor hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Secured Creditor upon the
pledge contained in this ARTICLE I or acceptance of the pledge contained in this
ARTICLE I; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the pledge contained in this ARTICLE I and no notice of
creation of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrowers need be given to any Pledgor; and all
dealings between any Borrower and any of the Pledgors, on the one hand, and the
Secured Creditors, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the pledge contained in this
ARTICLE I.  Each Pledgor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower or any of
the Pledgors with respect to the Obligations.

Section 1.06                                Pledge Absolute and Unconditional.

(a)                                  Except as provided in Section 7.12, each
Pledgor understands and agrees that the pledge contained in this ARTICLE I is,
and shall be construed as, a continuing, completed, absolute and unconditional
pledge, and each Pledgor hereby waives any defense of a surety or guarantor or
Pledgor or any other obligor on any obligations arising in connection with or in
respect of any of the following and hereby agrees that its obligations hereunder
shall not be discharged or otherwise affected as a result of, any of the
following:

(i)                                     the invalidity or unenforceability of
any Secured Document, any of the Obligations or any other collateral security
therefor or pledge or guarantee or right of offset with respect thereto at any
time or from time to time held by any Secured Creditor;

(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against any
Secured Creditor;

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrower or any other Pledgor or any other Person at any
time liable for the payment of all or part of the Obligations, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest therein) in or as a result of such proceeding;

4


--------------------------------------------------------------------------------


(iv)                              any sale, lease or transfer of any or all of
the assets of any Borrower or any other Pledgor, or any changes in the
shareholders of any Borrower or the Pledgor;

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Pledgor;

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Pledgors that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations;

(vii)                           the absence of any attempt to collect the
Obligations or any part of them from any Pledgor;

(viii)                        (A) any Secured Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrowers, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Secured
Creditor’s claim (or claims) for repayment of the Obligations; (D) any use of
cash collateral under Section 363 of the Bankruptcy Code; (E) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (F) the avoidance of any Lien in favor of the Secured Creditors or
any of them for any reason; or (G) failure by any Secured Creditor to file or
enforce a claim against any Borrower or any Borrower’s estate in any bankruptcy
or insolvency case or proceeding; or

(ix)                                any other circumstance or act whatsoever,
including any action or omission of the type described in Section 1.04 (with or
without notice to or knowledge of the Borrowers or such Pledgor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Obligations, or of such Pledgor under the
pledge contained in this ARTICLE I, in bankruptcy or in any other instance.

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Pledgor, any
Secured Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against any Borrower, any other Pledgor or any other Person or against
any collateral security or pledge or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by any Secured Creditor to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any

5


--------------------------------------------------------------------------------


Borrower, any other Pledgor or any other Person or to realize upon any such
collateral security or pledge or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Pledgor or any other Person or
any such collateral security, guarantee or pledge or right of offset, shall not
relieve any Pledgor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Creditor against any Pledgor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

Section 1.07                                Reinstatement.  The pledge contained
in this ARTICLE I shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by any Secured Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Pledgor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.

ARTICLE 2
Definitions

Section 2.01                                Terms Defined Above.  As used in
this Agreement, the terms defined above shall have the meanings respectively
assigned to them.

Section 2.02                                Certain Definitions.  As used in
this Agreement, the following terms shall have the following meanings, unless
the context otherwise requires:

“Agreement” means this Pledge and Security Agreement, as the same may from time
to time be amended, supplemented or otherwise modified.

“Event of Default” means any event specified in Section 6.01.

“Issuers” means the collective reference to each issuer of Pledged Securities.

“Obligations” means the collective reference to the payment and performance when
due of all indebtedness, liabilities, obligations and undertakings of the
Borrowers and their Restricted Subsidiaries (including, without limitation, all
Indebtedness) of every kind or description arising out of or outstanding under,
advanced or issued pursuant, or evidenced by, the Secured Documents, including,
without limitation, the unpaid principal of and interest on the Aggregate Credit
Exposure and all other obligations and liabilities of the Borrowers and their
Restricted Subsidiaries (including, without limitation, interest accruing at the
then applicable rate provided in the Credit Agreement after the maturity of the
Loans and LC Exposure and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrowers, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Secured Creditors,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, arising out of

6


--------------------------------------------------------------------------------


or outstanding under, advanced or issued pursuant, or evidenced by, the Secured
Documents, whether on account of principal, interest, premium, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable costs, fees and disbursements of counsel that are required to be paid
by the Borrowers pursuant to the terms of the Credit Agreement).

“Pledged Securities” has the meaning assigned in Section 1.02(a).

“Proceeds” means all “proceeds” as such term is defined in Section 9.102(65) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

“Secured Creditors” means the collective reference to the US Administrative
Agent, the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders
that are parties to Secured Hedging Agreements.

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Hedging Agreement and any other document
made, delivered or given in connection with any of the foregoing.

“Secured Hedging Agreement” means any Hedging Agreement between any Borrower or
its Restricted Subsidiary and any Lender or any Affiliate of any Lender while
such Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender, including any Hedging Agreement between such Persons in
existence prior to the date hereof, but excluding any Hedging Agreement now
existing or hereafter arising in connection with the ABS Facility.  For the
avoidance of doubt, a Hedging Agreement ceases to be a Secured Hedging Agreement
if the Person that is the counterparty to a Borrower or its Restricted
Subsidiary under a Hedging Agreement ceases to be a Lender under the Credit
Agreement (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith ceases to be a Lender under the Credit Agreement).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

7


--------------------------------------------------------------------------------


Section 2.03                                Credit Agreement Terms.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Section 2.04                                Section References.  Unless
otherwise provided for herein, all references herein to Sections are to Sections
of this Agreement.

ARTICLE 3
Representations and Warranties

To induce the US Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrowers and their
Subsidiaries, each Pledgor hereby represents and warrants to the US
Administrative Agent and each Lender that:

Section 3.01                                Ownership of Collateral;
Encumbrances.  Except as otherwise permitted by the Credit Agreement, the
Pledgors are the record and beneficial owners of the Collateral free and clear
of any Lien except for the security interest created by this Agreement, and the
Pledgors have full right, power and authority to pledge, assign and grant a
security interest in the Collateral to the US Administrative Agent.

Section 3.02                                No Required Consent.  No
authorization, consent, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than the filing of
financing statements) is required for (a) the due execution, delivery and
performance by such Pledgor of this Agreement, (b) the grant by such Pledgor of
the security interest granted by this Agreement or (c) the perfection of such
security interest.

Section 3.03                                Pledged Securities.  The Pledged
Securities required to be pledged hereunder and under the Credit Agreement by
such Pledgor are listed on Schedule 2.  The shares and interests of Pledged
Securities pledged by such Pledgor hereunder constitute all the issued and
outstanding shares and interests of all classes of the Capital Stock of each
Issuer owned by such Pledgor (or in the case of any Issuer that is a Foreign
Subsidiary, 65% of all the issued and outstanding shares and interests of all
classes of the Capital Stock of such Issuer (except as otherwise noted on
Schedule 2)).  All the shares and interests of the Pledged Securities have been
duly and validly issued and are fully paid and nonassessable, and such Pledgor
is the record and beneficial owner of, and has good title to, the Pledged
Securities pledged by it hereunder, free of any and all Liens or options in
favor of, or claims of, any other Person, except the security interest created
by this Agreement, and has the power to transfer the Pledged Securities in which
a Lien is granted by it hereunder, free and clear of any other Lien.

Section 3.04                                First Priority Security Interest. 
The pledge of Pledged Securities pursuant to this Agreement and the filing of
appropriate financing statements in the locations described on Schedule 3 create
a valid and perfected first priority security interest in the Collateral,
enforceable against such Pledgor and all third parties and securing payment of
the Obligations.

8


--------------------------------------------------------------------------------


Section 3.05                                Collateral.  All statements to other
information provided by such Pledgor to the US Administrative Agent describing
or with respect to the Collateral is or (in the case of subsequently furnished
information) will be when provided correct and complete in all material
respects.

Section 3.06                                Pledgor’s Location.  On the date
hereof, the correct legal name of such Pledgor, such Pledgor’s jurisdiction of
organization and organizational number, and the location(s) of such Pledgor’s
chief executive office or sole place of business are specified on Schedule 4.

Section 3.07                                Benefit to the Pledgor.  The
Borrowers are members of an affiliated group of companies that includes each
Pledgor.  Each Pledgor is a Subsidiary of a US Borrower, and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, the Borrowers, and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Pledgor and the Borrowers.

ARTICLE 4
Covenants and Agreements

Each Pledgor covenants and agrees with the US Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
under the Credit Agreement shall have been paid in full in cash, no Letters of
Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement) and all
of the Aggregate Commitments shall have terminated:

Section 4.01                                Covenants in Credit Agreement.  In
the case of each Pledgor, such Pledgor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Pledgor or any
of its Subsidiaries.

Section 4.02                                Maintenance of Perfected Security
Interest; Further Documentation.  Except as set forth in the Credit Agreement,
including, without limitation, any merger, consolidation, liquidation, sale,
assignment, transfer or other disposition permitted by Sections 10.08 and 10.14
of the Credit Agreement, each Pledgor agrees that:

(a)                                  it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.04 and shall defend such security interest
against the claims and demands of all Persons whomsoever;

(b)                                 it will furnish to the US Administrative
Agent and the Lenders from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the US Administrative Agent may reasonably request, all
in reasonable detail; and

9


--------------------------------------------------------------------------------


(c)                                  at any time and from time to time, upon the
written request of the US Administrative Agent, and at the sole expense of such
Pledgor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the US
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities and the filing of any financing or continuation statements under the
UCC (or other similar domestic laws) in effect in any jurisdiction with respect
to the security interests created hereby.

Section 4.03                                Changes in Locations, Name, Etc. 
Such Pledgor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Pledgor is organized.  Without limitation
of Section 9.03 of the Credit Agreement or any other covenant herein, such
Pledgor will not cause or permit any change in its (a) corporate name, (b) its
identity or corporate structure or in the jurisdiction in which it is
incorporated or formed, (c) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization or (d)
its federal taxpayer identification number, unless, in each case, such Pledgor
shall have first (i) notified the US Administrative Agent of such change prior
to the effective date of such change, and (ii) taken all action reasonably
requested by the US Administrative Agent for the purpose of maintaining the
perfection and priority of the US Administrative Agent’s security interests
under this Agreement.  In any notice furnished pursuant to this Section 4.03,
such Pledgor will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the US Administrative Agent’s security interest in the Collateral.

Section 4.04                                Pledged Securities.  In the case of
each Pledgor, such Pledgor agrees that:

(a)                                  if such Pledgor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Pledged Securities of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares or interests of the
Pledged Securities, or otherwise in respect thereof, such Pledgor shall accept
the same as the agent of the Secured Creditors, hold the same in trust for the
Secured Creditors, segregated from other Property of such Pledgor, and deliver
the same forthwith to the US Administrative Agent in the exact form received,
duly indorsed by such Pledgor to the US Administrative Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Pledgor and with, if the US Administrative Agent so requests,
signature guaranteed, to be held by the US Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations; provided,
that the foregoing shall apply to 65% of such shares, interests or rights in the
case of an Issuer that is a Foreign Subsidiary;

(b)                                 without the prior written consent of the US
Administrative Agent, such Pledgor will not (i) unless otherwise expressly
permitted hereby or under the other Loan

10


--------------------------------------------------------------------------------


Documents, vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) except as set forth in the Credit
Agreement, create, incur or permit to exist any Lien or option in favor of, or
any claim of any Person with respect to, any of the Pledged Securities or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of such Pledgor or the US Administrative Agent
to sell, assign or transfer any of the Pledged Securities or Proceeds thereof;

(c)                                  in the case of each Pledgor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
US Administrative Agent promptly in writing of the occurrence of any of the
events described in Section 4.04(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Section 5.02(a) and Section 5.03 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.02(d) or Section 5.03 with respect to the Pledged
Securities issued by it;

(d)                                 such Pledgor shall furnish to the US
Administrative Agent such stock powers and other instruments as may be
reasonably required by the US Administrative Agent to assure the transferability
of the Pledged Securities when and as often as may be reasonably requested by
the US Administrative Agent; and

(e)                                  the Pledged Securities will at all times
constitute not less than 100% of the Capital Stock of the Issuer thereof owned
by any Pledgor (or in the case of any Issuer that is a Foreign Subsidiary, not
less than 65% of the Capital Stock of such Issuer (except as otherwise noted on
Schedule 2)).  Such Pledgor will not permit any Issuer of any of the Pledged
Securities to issue any new shares or interests of any class of Capital Stock of
such Issuer unless such shares are pledged pursuant to this Agreement.

(f)                                    Notwithstanding any contrary provisions
contained in this Agreement, with respect to Issuers that are Foreign
Subsidiaries, the Pledgors are required to pledge 65% of the Capital Stock of
such Issuers (except as otherwise noted on Schedule 2) and to deliver the
applicable certificates and stock powers duly executed in blank for such Capital
Stock to the US Administrative Agent but shall not be required to take any
additional actions to perfect the security interest of the Secured Creditors in
such Pledged Securities.

Section 4.05                                Certain Liabilities.  Such Pledgor
hereby assumes all liability for the Collateral, the security interest created
hereunder and any use, possession, maintenance, management, enforcement or
collection of any or all of the Collateral.

11


--------------------------------------------------------------------------------


Section 4.06                                Article 8 of the UCC.  To the extent
that any Pledgor has opted into Article 8 of the UCC, such Pledgor may not opt
out of Article 8 of the UCC without the prior written consent of the US
Administrative Agent.

ARTICLE 5
Remedial Provisions

Section 5.01                                UCC and Other Remedies.

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, the US Administrative Agent, on behalf of
the Secured Creditors, may exercise, in addition to all other rights and
remedies granted to them in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the US Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Creditor or elsewhere upon such commercially reasonable terms and
conditions as it may deem advisable and at such commercially reasonable prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Any Secured Creditor shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Pledgor, which right
or equity is hereby waived and released.  Any such sale or transfer by the US
Administrative Agent either to itself or to any other Person shall, to the
fullest extent permitted under applicable law, be absolutely free from any claim
of right by any Pledgor, including any equity or right of redemption, stay or
appraisal which any Pledgor has or may have under any rule of law, regulation or
statute now existing or hereafter adopted (and such Pledgor hereby waives any
rights it may have in respect thereof).  Upon any such sale or transfer, the US
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The US
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.01, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the US Administrative Agent and the Secured Creditors hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with the
Credit Agreement, and only after such application and after the payment by the
US Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9.615 of the UCC, need the US
Administrative Agent account for the surplus, if any, to any Pledgor.  To the
extent permitted by

12


--------------------------------------------------------------------------------


applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the US Administrative Agent or any Secured Creditor arising out
of the exercise by them of any rights hereunder.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

(b)                                 In the event that the US Administrative
Agent elects not to sell the Collateral, the US Administrative Agent retains its
rights to dispose of or utilize the Collateral or any part or parts thereof in
any manner authorized or permitted by law or in equity, and to apply the
proceeds of the same towards payment of the Obligations.  Each and every method
of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.

(c)                                  The US Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

Section 5.02                                Pledged Securities.

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the US Administrative Agent shall have given
notice to the relevant Pledgor of the US Administrative Agent’s intent to
exercise its corresponding rights pursuant to Section 5.02, each Pledgor shall
be permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting, consent
and corporate rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast, consent given or right exercised or other action
taken by such Pledgor that would impair the Collateral or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without the prior consent of the US Administrative Agent,
enable or permit any Issuer of Pledged Securities to issue any Capital Stock or
to issue any other securities convertible into or granting the right to purchase
or exchange for any Capital Stock of any Issuer of Pledged Securities other than
as permitted by the Credit Agreement.

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the US Administrative Agent
of its intent to exercise such rights to the relevant Pledgor or Pledgors, (i)
the US Administrative Agent shall have the right to receive any and all cash
dividends, payments, Property or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
the Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the US Administrative Agent or its nominee, and (iii)
the US Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in

13


--------------------------------------------------------------------------------


the organizational structure of any Issuer, or upon the exercise by any Pledgor
or the US Administrative Agent of any right, privilege or option pertaining to
such Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the US Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the US
Administrative Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c)                                  In order to permit the US Administrative
Agent to exercise the voting and other consensual rights that it may be entitled
to exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Pledgor shall promptly
execute and deliver (or cause to be executed and delivered) to the US
Administrative Agent all such proxies, dividend payment orders and other
instruments as the US Administrative Agent may from time to time reasonably
request and (ii) without limiting the effect of clause (i) above, such Pledgor
hereby grants to the US Administrative Agent an irrevocable proxy to vote all or
any part of the Pledged Securities and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Securities would be
entitled (including giving or withholding written consents of shareholders
calling special meetings of shareholders and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Securities on the record books of the
Issuer thereof) by any other Person (including the Issuer of such Pledged
Securities or any officer or agent thereof) upon the occurrence and during the
continuance of an Event of Default and which proxy shall only terminate upon the
payment in full in cash of the Obligations under the Credit Agreement.

(d)                                 Each Pledgor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Pledgor hereunder to (i)
comply with any instruction received by it from the US Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the US Administrative Agent.

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of each Pledgor in respect thereof to exercise the voting and other consensual
rights which such Pledgor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the US Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
US Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

14


--------------------------------------------------------------------------------


Section 5.03                                Private Sales of Pledged Securities.

(a)                                  Each Pledgor recognizes that the US
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The US Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b)                                 Each Pledgor agrees to use its best
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 5.03 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 5.03 will cause irreparable injury to the Secured Creditors, that the
Secured Creditors have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 5.03
shall be specifically enforceable against such Pledgor, and such Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred or is continuing under the Credit Agreement.

Section 5.04                                Non-Judicial Enforcement.  The US
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Pledgor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

ARTICLE 6
The Administrative Agent

Section 6.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

(a)                                  Anything in this Section 6.01(a) to the
contrary notwithstanding, the US Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this Section
6.01(a) unless an Event of Default shall have occurred and be continuing.  Each
Pledgor hereby irrevocably constitutes and appoints the US Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Pledgor

15


--------------------------------------------------------------------------------


and in the name of such Pledgor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all reasonably appropriate
action and to execute any and all documents and instruments which may be
reasonably necessary or desirable to accomplish the purposes of this Agreement,
and, without limiting the generality of the foregoing, each Pledgor hereby gives
the US Administrative Agent the power and right, on behalf of such Pledgor,
without notice to or assent by such Pledgor, to do any or all of the following:

(i)                                     unless being disputed under Section
9.03(a) of the Credit Agreement, pay or discharge Taxes and Liens levied or
placed on or threatened against the Collateral;

(ii)                                  execute, in connection with any sale
provided for in Section 5.01 or Section 5.03, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the US Administrative Agent or as the US
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of such Pledgor or its own name, or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due with respect to any Collateral and commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Pledgor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the US
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the US Administrative Agent were
the absolute owner thereof for all purposes, and do, at the US Administrative
Agent’s option and such Pledgor’s expense, at any time, or from time to time,
all acts and things which the US Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral and the US Administrative
Agent’s and the Secured Creditors’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Pledgor might do.

(b)                                 If any Pledgor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the US Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

16


--------------------------------------------------------------------------------


(c)                                  The reasonable expenses of the US
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.01, together with interest thereon at a rate per annum equal
to the Post-Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the US Administrative Agent to the date reimbursed
by the relevant Pledgor, shall be payable by such Pledgor to the US
Administrative Agent on demand.

(d)                                 All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.02                                Duty of Administrative Agent.  The
US Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9.207
of the UCC or otherwise, shall be to deal with it in the same manner as the US
Administrative Agent deals with similar Property for its own account and shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral.  To the fullest extent permitted under applicable law, neither the
US Administrative Agent, any Secured Creditor nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the US Administrative Agent and the Secured Creditors hereunder are
solely to protect the US Administrative Agent’s and the Secured Creditors’
interests in the Collateral and shall not impose any duty upon the US
Administrative Agent or any Secured Creditor to exercise any such powers.  The
US Administrative Agent and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Pledgor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.  To the fullest extent
permitted by applicable law, the US Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against any Pledgor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  Each Pledgor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives
any right to require the US Administrative Agent or any Secured Creditor to
proceed against any Pledgor or other Person, exhaust any Collateral or enforce
any other remedy which the US Administrative Agent or any Secured Creditor now
has or may hereafter have against each Pledgor, any Pledgor or other Person.

17


--------------------------------------------------------------------------------


Section 6.03                                Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Pledgor authorizes the US
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the US Administrative Agent reasonably determines
appropriate to perfect the security interests of the US Administrative Agent
under this Agreement.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

Section 6.04                                Authority of Administrative Agent. 
Each Pledgor acknowledges that the rights and responsibilities of the US
Administrative Agent under this Agreement with respect to any action taken by
the US Administrative Agent or the exercise or non-exercise by the US
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the US Administrative Agent and the Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
US Administrative Agent and the Pledgors, the US Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Creditors with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE 7
Miscellaneous

Section 7.01                                Waiver.  No failure on the part of
the US Administrative Agent or any Secured Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity.

Section 7.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 13.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Pledgor shall be addressed to such
Pledgor at its notice address set forth on Schedule 1.

Section 7.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 13.04 of the Credit
Agreement.

Section 7.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Pledgors and their
successors and permitted assigns and shall inure to the

18


--------------------------------------------------------------------------------


benefit of the US Administrative Agent and the Secured Creditors and their
respective successors and permitted assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the US Administrative Agent and
the Lenders unless otherwise permitted by the terms of the Credit Agreement or
this Agreement, and any such purported assignment, transfer or delegation shall
be null and void.

Section 7.05                                Survival; Revival; Reinstatement.

(a)                                  All covenants, agreements, representations
and warranties made by any Pledgor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the US Administrative Agent, the other Agents, the Issuing Bank
and the Lenders and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the US Administrative Agent, the other Agents, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Aggregate Commitments have not expired or
terminated.

(b)                                 To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the US Administrative Agent’s and the Secured Creditors’
Liens, security interests, rights, powers and remedies under this Agreement and
each other Loan Document shall continue in full force and effect.  In such
event, each Loan Document shall be automatically reinstated and the Pledgors
shall take such action as may be reasonably requested by the US Administrative
Agent and the Secured Creditors to effect such reinstatement.

Section 7.06                                Counterparts; Effectiveness;
Conflicts.

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

(b)                                 This Agreement shall become effective when
it shall have been executed by the US Administrative Agent and when the US
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a

19


--------------------------------------------------------------------------------


signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

(c)                                  In the event of a conflict between the
provisions hereof and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall control.

Section 7.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 7.08                                Governing Law; Submission to
Jurisdiction.

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c)                                  EACH PLEDGOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PLEDGOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
US ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE PLEDGORS IN ANY OTHER JURISDICTION.

20


--------------------------------------------------------------------------------


(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE US ADMINISTRATIVE
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 7.08.

Section 7.09                                Headings.  Article and Section
headings used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 7.10                                Acknowledgments.  Each Pledgor
hereby acknowledges that:

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(b)                                 neither the US Administrative Agent nor any
Secured Creditor has any fiduciary relationship with or duty to any Pledgor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Pledgors, on the one hand, and the
US Administrative Agent and Secured Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Creditors or among the Pledgors and the
Secured Creditors; and

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the other Loan Documents and is fully informed and has full notice and knowledge
of the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the

21


--------------------------------------------------------------------------------


Security Instruments result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 7.11                                Additional Pledgors and Pledgors. 
Each Subsidiary of a US Borrower that is required to become a party to this
Agreement pursuant to Section 9.09(a) of the Credit Agreement shall become a
Pledgor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto and shall
thereafter have the same rights, benefits and obligations as a Pledgor party
hereto on the date hereof.  Each Pledgor that is required to pledge certificated
Capital Stock of its Subsidiaries shall execute and deliver a Supplement in the
form of Annex II hereto, if such certificated Capital Stock were not previously
pledged.

Section 7.12                                Releases.

(a)                                  Full Release.  The grant of a security
interest hereunder and all of rights, powers and remedies in connection herewith
shall remain in full force and effect until the US Administrative Agent has (i)
retransferred and delivered all Collateral in its possession to the Pledgors,
and (ii) executed a written release or termination statement and reassigned to
the Pledgors without recourse or warranty any remaining Collateral and all
rights conveyed hereby.  Pursuant to the satisfaction of the conditions set
forth in Section 9.09(b) of the Credit Agreement or upon the complete payment of
the Obligations under the Credit Agreement (except for Letters of Credit secured
by cash collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and the compliance by the Pledgors with all covenants and agreements hereof, the
US Administrative Agent, at the written request and expense of the Borrowers,
will promptly release, reassign and transfer the Collateral to the Pledgors and
declare this Agreement to be of no further force or effect.

(b)                                 Partial Release.  Notwithstanding anything
contained herein to the contrary, the Pledgors are authorized to release any
Collateral that is sold, leased, assigned, exchanged, conveyed, transferred or
otherwise disposed of in compliance with Sections 10.08, 10.11 and 10.14 of the
Credit Agreement at which point the liens and security interests shall terminate
with respect to such Collateral and this Agreement shall have no further force
or effect with respect to such released Collateral; provided that so long as the
lien in favor of the US Administrative Agent continues in the proceeds of such
sale, lease, assignment, exchange, conveyance, transfer or other disposal of
such Collateral, or to the extent such Collateral is sold, leased, assigned,
exchanged, conveyed, transferred or otherwise disposed of to any Borrower or any
Subsidiary Guarantor, such lien continues in such Collateral.

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9.620 of the UCC, no action taken or
omission to act by the US Administrative Agent

22


--------------------------------------------------------------------------------


or the Secured Creditors hereunder, including, without limitation, any exercise
of voting or consensual rights or any other action taken or inaction, shall be
deemed to constitute a retention of the Collateral in satisfaction of the
Obligations or otherwise to be in full satisfaction of the Obligations, and the
Obligations shall remain in full force and effect, until the US Administrative
Agent and the Secured Creditors shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in Section
7.12(a).

Section 7.13                                Acceptance.  Each Pledgor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the US Administrative Agent and the Secured Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the US
Administrative Agent.

 

[Signatures begin on next page]

23


--------------------------------------------------------------------------------


PLEDGORS:

UNIVERAL COMPRESSION INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

J. Michael Anderson

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION CANADIAN

 

HOLDINGS, INC.

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

J. Michael Anderson

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

ENTERRA COMPRESSION INVESTMENT COMPANY

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION SERVICES, LLC

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

UCI GP LP LLC

 

 

 

 

 

By:

/s/ Pamela A. Jasinki

 

 

Name:

 Pamela A. Jasinski

 

 

Title:

 Manager

 

 

 

 

 

UCO GP, LLC

 

 

 

 

By:

/s/ J. Michael Anderson

 

 

Name:

 J. Michael Anderson

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Signature Page – Pledge and Security Agreement


--------------------------------------------------------------------------------


 

US ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as US Administrative Agent

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

Name:

Todd Schanzlin

 

Title:

Vice President

 

 

 

 

Signature Page – Pledge and Security Agreement


--------------------------------------------------------------------------------